Citation Nr: 0505318	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1968 
until January 1972, which includes approximately two and one-
half years of foreign service.  The appellant's foreign 
service includes service in Cat Lo, Republic of Vietnam from 
April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD.  Although the appellant also challenged the June 2002 
denial of service connection for hepatitis C, tuberculosis 
and alcohol abuse, he withdrew his appeal as to those issues 
by statement received in November 2003.  The appellant also 
requested a hearing in this case; however, he subsequently 
withdrew such request in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant argues that he has PTSD, as a result of events 
occurring during his active service with the U.S. Navy in 
Vietnam from April 1969 to October 1970.  Having carefully 
considered all of the evidence of record, the Board finds 
that it must remand this matter, to ensure that the record is 
complete in accordance with applicable law.  Veterans Claims 
Assistance Act (VCAA); codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2004).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2004).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The record is unclear as to whether the appellant has been 
diagnosed as having PTSD, although a November 2002 VA 
treatment note indicates that the disorder was one among 
several for which the appellant was being treated.  The Board 
is of the opinion that the appeal mandates clarification of 
this issue, as is detailed below.   

As to the requirement of a verified stressor, the appellant 
alleges that while he was stationed in the Republic of 
Vietnam he witnessed, or was aware of the following events:

1.  At some point between his arrival at Cat Lo in late 
March or April 1969 and his transfer out of Cat Lo in 
December 1969, the base at Cat Lo was "hit several 
times;"

2.  At some point after his transfer from Cat Lo in late 
December 1969 to Mine Division 113, but prior to his 
return to the minesweeper USS Impervious in October 
1970, the appellant was constantly "hit or sniped at" 
while patrolling the Vihn Te canal near Chow Duc.  The 
appellant also contends that he assisted with recovery 
of the remains of fellow soldiers while patrolling 
canals surrounding Ha Tein base near the Gulf of 
Thailand.

While the appellant has not been forthcoming with more 
specific information as to the claimed stressors, given that 
this matter will remain pending, an additional attempt to 
verify the claimed stressors should be undertaken.  Prior to 
attempting to verify the above stressors, the appellant 
should be afforded an additional opportunity to provide 
substantiating detail as to his claimed stressors, to include 
the specific dates, locations, witnesses, and names of the 
parties involved in such events to the best of his 
recollection.  

Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide a detailed statement of the full and 
complete circumstances surrounding any 
claimed in-service stressor events, in 
particular:  

a.  At some point between his 
arrival at Cat Lo in late March or 
April 1969 and his transfer out of 
Cat Lo in December 1969, the base at 
Cat Lo was "hit several times;"

b.  At some point after his transfer 
out of Cat Lo in late December 1969 
to Mine Division 113, but prior to 
his return to the USS Impervious in 
October 1970, the appellant was 
constantly "hit or sniped at" while 
patrolling the Vihn Te canal near 
Chow Duc.  The appellant also 
contends that he assisted with 
recovery of the remains of fellow 
soldiers while patrolling canals 
surrounding Ha Tein base near the 
Gulf of Thailand;

The appellant is also at liberty to 
provide information as to any other 
stressor or in-service event which 
he alleges caused him to have a 
psychiatric disorder, including 
PTSD.  However, as to all claimed 
stressors, the appellant is 
specifically advised that he should 
provide information including, but 
not limited to, the specific dates, 
geographic locations, parties 
involved, and witnesses to such 
events.  

2.  After receipt of the appellant's 
responses to the above inquiries, the RO will 
provide the appellant's account of claimed 
stressors, occurring between late March 1969 
and September 1970, while stationed in Cat Lo 
and with Mine Division 113 while patrolling 
near Chow Duc and Ha Tein to:

U.S. Armed Forces Service Center for 
the Research of Unit Records 
(USASCRUR) 

and request such agency provide any 
after-action reports, daily summaries, 
duty officer logs, accident reports, or 
other corroborative data.  

3.  If corroboration of any of the claimed 
stressors is obtained, the RO should arrange 
for a VA psychiatric examination of the 
appellant to determine the nature and extent 
of any current PTSD.  All indicated studies, 
tests and evaluations deemed necessary should 
be performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current mental disorders.  The appellant's 
claims file, and a copy of this remand, 
should be provided to the examiner for review 
in conjunction with the examination, and the 
examiner must acknowledge receipt and review 
of this material in any opinion rendered.  
The examiner should be requested to review 
all material in the appellant's claims file, 
and provide an opinion as to whether any 
mental disorder is etiologically related to 
service.

With respect to the appellant's claimed PTSD, 
a diagnosis of PTSD under DSM-IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific verified stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis was 
not made.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim of entitlement to 
service connection for PTSD should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the appellant need take no action until contact by VA, 
he is specifically advised that while VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  The law also provides 
that a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. §  5107(a).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




